            Case 1:21-cv-10102-ADB Document 27 Filed 08/31/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

THE SATANIC TEMPLE, INC.                                        CASE NO. 21-CV-10102

                              PLAINTIFF,

       V.                                                   MOTION TO STRIKE ANSWER

CITY OF BOSTON, MA

                             DEFENDANT.


   COMES NOW Plaintiff The Satanic Temple (“TST”), by and through counsel of record, on motion

to strike Defendant’s untimely answer pursuant to FRCP 12(f).

   1. The Court entered an order denying the partial motion to dismiss on July 21. [ECF [21]].

   2. On August 4, Defendant’s answer was due. FRCP 12(a)(4)(A).

   3. Defendant did not answer by August 4.

   4. On August 9, undersigned counsel filed a declaration in support of default. [ECF [22]].

   5. Through counsel, Plaintiff conferred with Defendant in good faith to avoid or narrow this

       motion.    Particularly, on August 9, undersigned counsel issued an opinion letter that

       Defendant was in default and, within seven days, a motion for default judgment would issue,

       seeking relief not different in kind from the prayer for relief in the amended complaint. See

       FRCP 54(c) (default judgments cannot differ in kind from the prayer for relief).

   6. On August 10, Defendant filed its answer. [ECF [23]].

   7. On August 13, Plaintiff supplemented the opinion letter that the answer was untimely and

       subject to a motion to strike. Plaintiff volunteered that FRCP 6(b)(1)(B) provides for an

       extension after the fact, provided there is “excusable neglect,” and requested Defendant’s

       proffer of “excusable neglect.”


21-cv-10102 – motion to strike answer                                                     Page 1 of 3
          Case 1:21-cv-10102-ADB Document 27 Filed 08/31/21 Page 2 of 3




    8. On August 20, 2021, the parties had a good faith teleconference on the issue wherein

        Defendant made two proffers of excusable neglect. Mr. Arcangeli had a response to a petition

        for writ of certiorari due on July 23, after which he was on vacation for two weeks. Ms.

        Freeman was on vacation for the same two-week period and miscalculated the deadline as

        August 11.

    9. Defendant’s proffers of excusable neglect are unavailing because it never filed a motion to

        extend the deadline, even though Plaintiff previously suggested that as the appropriate course.

    10. As detailed in the accompanying memorandum in support, Plaintiff respectfully submits that

        neither proffer constitutes “excusable neglect” within the meaning of FRCP 6(b)(1)(B).

    11. As detailed in the accompanying memorandum in support, Plaintiff respectfully submits that

        Plaintiff will suffer prejudice without entry of default.

    12. Today is the deadline for Plaintiff’s motion to strike. FRCP 12(f) (the deadline is 21 days after

        the untimely pleading).

    WHEREFORE Plaintiff prays this Court (1) strike Defendant’s answer; (2) direct the Clerk to enter

a notice of default against Defendant; and (3) enter a default judgment, not different in kind from that

prayed for in the amended complaint (FRCP 54(c)).

                                            Respectfully submitted on August 31, 2021,
                                        By: Matthew A. Kezhaya, AR # 2014161, phv

                                             333 S. Seventh St., Suite 2450
                                             Minneapolis, MN 55402
                                    phone: (479) 431-6112
                                  facsimile: (479) 282-2892
                                     email: matt@kezhaya.law




21-cv-10102 – motion to strike answer                                                        Page 2 of 3
         Case 1:21-cv-10102-ADB Document 27 Filed 08/31/21 Page 3 of 3




                            CERTIFICATE AND NOTICE OF SERVICE
    NOTICE IS GIVEN that I, Matthew A. Kezhaya, efiled the foregoing document by uploading it to
the Court’s CM/ECF system on August 31, 2021 which sends service to registered users, including all
other counsel of record in this cause. /s/ Matthew A. Kezhaya




21-cv-10102 – motion to strike answer                                                  Page 3 of 3
